 

Exhibit 10.5

CONFIDENTIAL TREATMENT

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

CHIQUITA BRANDS INTERNATIONAL, INC.

LONG-TERM INCENTIVE PROGRAM

2010—2012 TERMS

1. General. Chiquita Brands International, Inc. (the “Company”) has established
a Long-Term Incentive Program (the “LTIP”) under the Company’s Stock and
Incentive Plan (the “Stock Plan”). These 2010-2012 Terms (the “Terms”) set forth
the terms of Awards to be granted for the three-year period 2010-12 under the
LTIP. Awards so granted are intended to be “performance-based compensation” for
purposes of Section 162 (m) of the Internal Revenue Code. Except as otherwise
provided in these Terms, all Awards shall be subject to the terms and conditions
of, and entitled to all applicable rights and benefits provided in, the LTIP and
the Stock Plan. All capitalized terms not otherwise defined in these Terms shall
be as defined in the LTIP and the Stock Plan.

2. Eligibility for Awards.

 

  a. Each Participant listed on Exhibit A shall be eligible for an Award under
these Terms (an “Award”) for the period commencing January 1, 2010 and ending
December 31, 2012 (the “Performance Period”). Such Awards shall be determined in
accordance with Exhibit B based on achievement of the applicable Performance
Measures set forth therein.

 

  b. If a Participant’s employment is terminated for Cause during the
Performance Period, the Participant shall not be entitled to any Award for that
Performance Period. If a Participant’s employment terminates during the
Performance Period for any reason other than for Cause, the Participant may
nonetheless be entitled to an Award to the extent provided in Section B-2.5 of
the Stock Plan.

3. Performance Measures. A Participant shall be entitled to receive an Award
only if the Committee has determined that the applicable Performance Measures
for the Performance Period have been achieved. Such determination shall be made
as soon as practicable after the end of the Performance Period.

4. Determination and Distribution of Awards.

 

  a. All Awards shall be paid in Shares of Common Stock of the Company. At the
beginning of the Performance Period each Participant shall be granted a
Financial Performance Award Opportunity equal to a maximum of 200% of the number
of Target Award Shares set forth opposite such Participant’s name on Exhibit A.
The number of Shares of Common Stock, if any, awarded to each such Participant
after the end of the Performance Period shall equal the Participant’s Target
Award Shares multiplied by the applicable Percent of Target Award that
corresponds to the Performance Measure achievements calculated by the Committee
as set forth on Exhibit B. The Committee shall have the discretion to reduce
actual Awards based on Company performance and such other factors as it
determines to be appropriate.

 

  b. Awards of Shares of Common Stock shall be delivered to Participants as soon
as practicable after the date on which the determination described in paragraph
3 above has been made.

5. Additional Participants. Each person who becomes an “executive officer” (as
such term is defined Rule 3b-7 under the Securities Exchange Act of 1934, or any
successor provision) of the Company after January 1, 2010 and prior to January
1, 2012 shall be eligible to become a Participant eligible for an Award under
the LTIP and these Terms. If the Committee elects to make such person a
Participant in the LTIP at that time, the Committee shall establish a number of
Target Award Shares applicable to such Participant within 30 days after he or
she becomes an “executive officer” on the following basis:



--------------------------------------------------------------------------------

 

  •  

For a Participant who becomes an “executive officer” prior to July 1, 2010, the
number of Target Award Shares shall be determined as if he or she were an
eligible Participant at the beginning of the Performance Period.

 

  •  

For a Participant who becomes an “executive officer” on or after July 1, 2010
and prior to January 1, 2012, the number of Target Award Shares shall be (a) the
number determined as if he or she were an eligible Participant at the beginning
of the Performance Period, reduced by (b) 1/36th for each full month that
elapsed from the beginning of the Performance Period until such Participant
became an “executive officer.”

The Committee shall also have the discretion to add additional Participants who
are not “executive officers” on the same basis as applies to “executive
officers.”

6. Amendment. The Committee may amend the provisions of these Terms and the
attached Exhibits to reflect corporate transactions involving the Company
(including, without limitation, any acquisition, divestiture, stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination or exchange of shares);
provided that such amendment may not be adopted on a date or in a manner which
would adversely affect the treatment of the Award as Performance-Based
Compensation.

7. Approval. The provisions included in these 2010-2012 Terms were approved on
February 16, 2010.



--------------------------------------------------------------------------------

 

2010-2012 LTIP

Exhibit A

 

LTIP Participants

   Target Award Shares

Fernando Aguirre

   122,710

Kevin Holland

   23,426

Brian Kocher

   [*]

Michel Loeb

   20,080

Manuel Rodriguez

   [*]

Michael Sims

   23,426

James Thompson

   [*]

Tanios Viviani

   22,311

Waheed Zaman

   [*]

[*]

   [*]

Exhibit B

Performance Measures

Cumulative earnings per share

 

Threshold

   $  [*]         0 % 

Target

   $ [*]         100 % 

Maximum

   $ [*]         200 % 

Straight-line interpolation between points.

Relative Total Shareholder Return

 

< 25th percentile      0 %  25th percentile      25 %  50th percentile      100
%  75th percentile      175 %  > 75th percentile      200 % 

Straight-line interpolation between the 25th and 75th percentile.